DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 18 & 39 are amended. Claims 1-17, 19-21, 23, 35-37, 40-43 and 45 are cancelled. Claims 18, 22, 24-34, 38-39, 44 & 46 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 32-33, 38-39 & 44 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 & 39 each recite “the DM has a pore size that is both greater than about 1 micron and less than the pores size of conventional glass mat”. However, it is unclear what constitutes a pore size for a conventional glass mat. The instant specification does not provide any range or values for a pore size of conventional glass mats. Accordingly, claims 18 & 39 are rendered indefinite. 
Claims 22, 24-34, 38, 44 & 46 are rejected in view of their dependence to independent claim 18 or 39.
The term “about” in claims 18, 32-33, 38-39 & 44 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the term “about” is interpreted as encompassing ± 10% of the corresponding number value under the broadest reasonable interpretation.
Claim 32 recites the limitation "the DM glass fibers" in claim 32.  There is insufficient antecedent basis for this limitation in the claim or independent claim 18 from which claim 32 depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18, 22, 24-31, 33-34, 38-39, 44 & 46 are rejected under pre-AIA  35 U.S.C.103(a) as being unpatentable over Miller (US 2011/0091761 A1) in view of Bohnstedt (US 5,221,587 A), Bohnstedt (EP0507090A1, hereinafter cited as Bohnstedt’090), Dreyer (US 2006/0141350 A1), Minoura (US 2013/0022860 A1) and Rajaram (US 2011/0287324 A1).
Regarding claims 18, 22, 24-25, 28-31, 33-34, 38-39, 44 & 46, Miller teaches a flooded lead acid battery, used an ISS battery, comprising: a positive electrode, a negative electrode, an electrolyte ([0079] & [0083]), and an envelope or pocket-type (56+59+52) separator, which envelopes the positive electrode (Fig. 5; [0035]-[0036]), and comprises:					a microporous membrane comprising a microporous sheet of a polyolefin such as polyethylene (Fig. 5; [0032]), wherein the microporous membrane has a ribbed profile including ribs running in the machine direction on a side facing the positive electrode and a ribs running in a cross machine direction on a side facing the negative electrode (Figs. 4-5; [0035]-[0037]).		Miller is silent as to (1) the microporous membrane comprising from 1-12% by weight rubber; (2) a diffusive mat (DM) comprising a particulate filler including silica laminated to the microporous membrane, wherein the DM faces a positive electrode of said flooded lead acid battery; and wherein the DM has a basis weight between about 40 and 146.3 gsm, a pore size greater than 1 micron and less than conventional glass mat and a three hour wick of at least about 2.5 cm (claims 18 & 39) and in a range of about 2.5 cm to about 10.0 cm (claims 33 & 44); and (3) the battery separator decelerating corrosion of at least one electrode of the flooded lead acid battery and/or preventing shedding of positive active material from the positive electrode of the flooded lead acid battery and wherein the flooded lead acid battery operated at a high depth of discharge (DoD) and wherein a duration of discharge remain above 1.5 for at least 20 cycles when the battery separator is placed in a 12V150Ah battery and discharged at 43A for 1 hour and 54 minutes at 10.50V followed by recharging at 13.80V with a current limit of 15A for 10 hours and 6 minutes.											Bohnstedt teaches a lead acid battery separator comprising a microporous membrane which is impregnated with a rubber (col.3, L.27-43; col.4, L.42-45 & Example 3). In an inventive embodiment (Example 3), Bohnstedt teaches impregnating a microporous membrane with an aqueous solution including 18 wt% rubber, wherein between 17-23 wt% of the aqueous solution (relative to the microporous membrane) is impregnated (Example 3). Thus, the resulting impregnated microporous membrane comprises from 3.06 wt% to 4.14 wt% rubber. 		It would have been obvious to one of ordinary skill in the art, at the time of the invention, to impregnate rubber in Miller’s microporous membrane because Bohnstedt teaches that the inclusion of rubber in a microporous membrane results in a clear increase in the cycle life in the case of a lead/sulphuric acid storage battery, particularly for cyclical conditions of use, by considerably delaying the antimony poisoning and avoiding the over-charge problem (col.3, L.18-22).													Bohnstedt’090 teaches a lead acid battery separator comprising a microporous membrane which can be impregnated with a rubber; and a DM comprising a glass fibers and/or synthetic fibers, wherein the DM has a pore size greater than 1 micron and less than conventional glass mat ([0016]-[0017] & [0021]-[0025]). Bohnstedt further teaches the DM including a coating of uncrosslinked rubber ([0030]).										It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use a DM having a pore size greater than 1 micron because DM with pore sizes greater than 1 micron and less than conventional glass mat (i.e typically about 160 microns) being suitable for lead acid battery separators as taught by Bohnstedt ([0025]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I. Moreover, by including a coating of uncrosslinked rubber on the DM, the desired top of charge and antimony poisoning properties can be advantageously provided as taught by Bohnstedt ([0030]). 												Dreyer teaches a lead acid battery separator comprising a microporous membrane with ribs and a diffusive mat, acting as a positive electrode material retention mat which prevents shedding of a positive electrode material, laminated on the microporous membrane and a facing a positive electrode, wherein the diffusive mat has a thickness ranging from 0.1 mm to 0.25 mm, which overlaps with the presently claimed range of greater than about 0.2 mm, and comprises a glass fibers, synthetic fibers or mixtures thereof ([0001], [0003], [0006], [0012] & [0023]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to laminate a DM, as described in Dreyer above, on Miller’s microporous membrane such that the DM faces the positive electrode in order to prevent the positive electrode material from falling off due to mechanical impacts or vibrations thereby preventing the charging capacity from decreasing and increasing the cycle stability of the battery as taught by Dreyer ([0006]).   										Minoura teaches a lead acid battery separator comprising a microporous membrane including polyethylene and a DM including glass fibers and/or synthetic fibers as well as a particulate filler such as silica ([0041] & [0073]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include a particulate filler such as silica in the DM of Miller’s modified separator, in order to block growth of acicular lead crystals by blocking a part of the separator hole formed by the fibers in the DM and to adsorb sulfate ions in the electrolytic solution to reduce the concentration of lead ions in the electrolytic solution impregnated in the separator, and as a result, suppress precipitation of needle-shaped lead crystals as taught in, JP2002260714A ([0013]), which is cited by Minoura ([0073]).  						Rajaram teaches a lead acid battery separator comprising a nonwoven diffusive mat
including a glass fibers, natural and/or synthetic fibers and silica, wherein the nonwoven
diffusive mat has a basis weight ranging from 15 gsm to 500 gsm ([0054]-[0055] & [0057]).
It would have been obvious to one of ordinary skill in the art to employ a diffusive mat
having a basis weight greater than 35 gsm because diffusive mats with a basis weight greater
than 35 gsm are known to be suitable for the same intended purpose (i.e lead acid battery
separator) as taught by Rajaram. “The selection of a known material based on its suitability for
its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.
Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.			While Miller is silent as to a wicking rate of the DM, it is noted that Miller’s modified separator includes a diffusive mat which is substantially compositionally (i.e comprising at least one of glass, natural or synthetic fiber along with silica) and structurally (i.e a thickness up to 0.25 mm which overlaps with the presently claimed invention; a pore size greater than 1 micron; and a basis weight greater than 35 gsm) identical to the diffusive mat of the present invention.
Accordingly, one skilled in the art would expect the presently claimed properties recited in
claims 1, 33, 39 & 44 to be present in Miller’s. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I. Similarly, the claimed properties of a flooded lead acid battery operating at a high depth of discharge (DoD) and wherein a duration of discharge remains above 1.5 for at least 20 cycles when the battery separator is placed in a 12V150Ah battery and discharged at 43A for 1 hour and 54 minutes at 10.50V followed by recharging at 13.80V with a current limit of 15A for 10 hours and 6 minutes, would be expected to be present in Miller’s modified flooded lead acid battery.	 
Regarding claim 26-27, Miller as modified by Bohnstedt, Dreyer, Minoura and Rajaram teaches a flooded lead acid battery comprising the separator of claim 18 but is silent as to an EFB or a gold cart battery comprising the separator of claim 18. 						However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to use the battery separator of modified Miller, suitable for a flooded lead acid battery, as a golf cart battery because flooded lead-acid batteries have many known applications including as suitable power sources for golf carts as taught by Minoura ([0002]). It is also noted that the modification of Miller’s separator results in battery with increased cycle life as noted above.

Response to Arguments
Applicant’s arguments with respect to claims 18 & 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As presently amended, the subject matter of claims 18, 22, 24-34, 38-39, 44 & 46 is found to be obvious over the combined teachings of Miller, Bohnstedt, Bohnstedt’090, Dreyer, Minoura and Rajaram.		Thus, in view of the foregoing, claims 18, 22, 24-34, 38-39, 44 & 46 stand rejected.

						 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Primary Examiner, Art Unit 1727